Citation Nr: 1115199	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  08-00 014A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an initial increased evaluation for an acquired psychiatric disability to include anxiety, depression and posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty in the United States Marine Corps from February 1994 to June 1999 and in the Army National Guard from October 2001 to May 2002, September 2002 to December 2003, and March 2004 to November 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, in pertinent part, the RO denied service connection for tension headaches and granted service connection for anxiety disorder not otherwise specified with insomnia (claimed as panic attacks and trouble sleeping) and assigned an evaluation of zero percent effective November 8, 2004.  The Veteran timely appealed for higher initial rating.

In a November 2007 rating action, the RO increased the disability evaluation to 10 percent for anxiety disorder effective October 15, 2007.  In a December 2008 rating action, the RO increased the disability evaluation to 30 percent for anxiety disorder effective December 3, 2008.  In a September 2010 rating action, the RO increased the disability evaluation to 50 percent for an acquired psychiatric disorder to include anxiety, depression and PTSD effective June 18, 2009.  Because higher evaluations are available for a psychiatric disability and the Veteran is presumed to seek the maximum available benefit for a disability, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As the Veteran has disagreed with the initial rating assigned following the grant of service connection for a psychiatric disability, the Board has characterized such claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing an initial rating claim from claim for increased rating for already service-connected disability). 

The October 2006 rating action also granted service connection for bilateral knee disability and hypertension, assigning separate 10 percent and noncompensable evaluations, respectively.  Service connection for tinnitus was denied.  The Veteran filed a timely notice of disagreement regarding the evaluations assigned and the denial of service connection for tinnitus.  A statement of the case was issued, however, the Veteran did not file a substantive appeal addressing these matters.  See 38 C.F.R. § 20.200 (2009) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  

In January 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.


FINDINGS OF FACT


1.  Resolving all doubt in the Veteran's favor, tension headaches had their onset in service.

2.  For the period prior to October 15, 2007 the Veteran's psychiatric symptoms did not interfere with occupational and social functioning or require continuous medication.

3.  For the period from October 15, 2007 to August 13, 2008 the Veteran's psychiatric disability was productive of mild or transient symptoms with decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

4.  For the period from August 13, 2008 to present, the Veteran's psychiatric disability was manifested by occupation and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Tension Headaches were incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010). 

2.  For the period prior to October 15, 2007, the criteria for a compensable disability rating for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2010).

3.  For the period from October 15 2007 to August 13, 2008, the criteria for a disability rating in excess of 10 percent for an acquired psychiatric disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9400 (2010).

4.  For the period from August 13, 2008, the criteria for a disability rating of 50 percent, but no more, for an acquired psychiatric disability to include anxiety, depression and PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Codes 9400, 9411, 9434 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, (West 2002); 38 C.F.R. § 3.159 (2010).

In correspondence dated in September 2005 the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate his claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In March and April 2006 correspondence, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran has also appealed for a higher initial disability rating assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

With regard to the duty to assist, the Board notes that portions of the Veteran's service treatment records, specifically records from September 2002 to November 2004, are not available, despite attempts by the RO to obtain this evidence.  According to correspondence associated with the Veteran's claims folder, repeated attempts to locate the relevant service treatment records have proven futile.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Nevertheless, the claims folder contains the Veteran's available service treatment records and reports of VA and Naval Medical Center treatment, as well as a medical record from the California Army National Guard.  Additionally, the claims folder contains the Veteran's testimony from his Board hearing in support of his claim and a statement from the Veteran's wife.  The Board has carefully reviewed such statements and concludes that the Veteran has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record for the time period at issue but has found nothing to suggest that there is any outstanding relevant evidence with respect to the Veteran's claims.  The Veteran has been medically evaluated in conjunction with his claims.  Thus, the duties to notify and assist have been met.

In addition, as indicated above, the Veteran was afforded a Board hearing in January 2011.  In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court recently held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked, or was outstanding that might substantiate the claim. Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); and no prejudice has been identified in the conduct of the Board hearing.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A(a)(2). 

II.  Service Connection

The Veteran contends that he has headaches that started in service around September 2004 and that service connection is warranted for such headaches.

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  If a condition noted during service is not determined to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, available service treatment records and medical examination and history reports are devoid of any evidence that the Veteran experienced headaches in service.  

The Veteran filed a claim of service connection for headaches in February 2004.  This was about three months after his previous discharge from active duty and about one month prior to beginning his most recent period of active duty.  

A September 2006 VA examination report reflects that the Veteran claimed recurrent headaches, which occur approximately every two weeks, lasting for two to four hours, and at a pain level of four to five.  It was further noted that the Veteran was usually able to, but not always able to continue working.  His treatment was with Motrin and an alleviating factor was to decrease the light intensity.  On physical examination there were no findings associated with headaches.  Neurologic examination was negative for any disease manifested by headaches.  The diagnosis was tension headaches.  

Simply stated, the Veteran filed a claim for pertinent disability just a few months following service discharge and prior to his most recent period of active duty.  The initial post service examination revealed tension headaches.  The Veteran is competent to report on his observed symptoms of headaches and their presence since service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no competent evidence reflecting that headaches are not service related.

Resolving all doubt in the Veteran's favor, tension headaches had their onset during active duty.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990). 


III.  Increased Rating

In this case, the Veteran's initial claim for an anxiety disorder not otherwise specified with insomnia (claimed as panic attacks and trouble sleeping) has been recharacterized as an acquired psychiatric disability to include anxiety, depression and PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

It is noted that the Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

The Veteran's entire history is to be considered when making a disability determination.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with some of the Veteran's claims on appeal, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time with consideration given to the propriety of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In addition, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. 362.  He is also competent to report symptoms of PTSD with agoraphobia and anxiety, and of carpal tunnel syndrome of each wrist both during and after service.  Layno, 6. Vet. App. at 469-71.  The Veteran is competent to describe his symptoms and their effects on employment.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Veteran's acquired psychiatric disability to include anxiety, depression and PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9400 which falls into the General Formula for Mental Disorders.

Under this General Formula for Mental Disorders, a zero percent rating is assigned where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.  A 30 percent evaluation is in order where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: Flattened affect; circumstantial, circumlocutory, or stereotype speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances or motivation in mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  A 70 percent rating is assigned for PTSD where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating for PTSD requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 (2010).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  Id.

A review of the medical evidence reveals the Veteran was examined by VA in September 2006.  The examiner noted review of the medical records and noted that the records did not note mental health treatment, but that the Veteran informed him that he had been prescribed Ambien while he was in Iraq.  The Veteran reported that he was involved in security and convoy escorts while in Iraq.  He also reported that he had a sleeping problem that worsened while he was in Iraq.  In addition, he stated that he started having panic attacks while in Iraq.  He disclosed that when he would hear noise that was similar to a rocket, he would tense and freeze up, feel anxious and nervous and it would last for one to two minutes.  It was noted that the Veteran worked full-time as a dispatcher for the fire department.  He had been employed there for the past three years.  On mental status examination the Veteran was cooperative.  There was no impairment of his thought process or communication.  He had no delusions or hallucinations.  There was no inappropriate behavior.  He did not have thoughts of suicide or homicide.  He demonstrated an ability to maintain his personal hygiene.  He was alert and fully oriented.  There was no memory loss or impairment.  He had no obsessive or ritualistic behavior.  His rate and flow of speech was normal.  He did, however, complain of panic attacks but overall did not complain of depression or anxiety.  The diagnoses were insomnia and anxiety disorder not otherwise specified.  His GAF was 70.  The examiner opined that the Veteran has a sleeping problem which predated his active duty time in Iraq but worsened when he was in Iraq.  He did develop some anxiety type of symptoms while in Iraq.  

In October 2007 the Veteran had a VA mental health examination by the same examiner who conducted the previous VA examination in September 2006.  The medical records were reviewed and the examiner noted that the Veteran provided a more detailed history than that provided previously.  The Veteran reported that he was involved in convoy security and patrolling in Iraq and that there were several people in his unit that were killed when he was there.  He stated that he saw at least three of them killed, either through improvised explosive devices (IED) or through being shot.  He described very tense situations in Iraq, where he was exposed to IEDs and fire fights.  He disclosed that in Iraq he had symptoms of anxiety, where he would feel anxious and nervous, and he would tense and freeze up for a couple of minutes.  In terms of his sleep problems, he noted that he had sleep problems since he was in the Marine Corps, but such problems appear to have worsened in Iraq.  He reported that he was capable of doing his work as a dispatcher with no significant difficulties.  He further reported that when he hears certain sounds that remind him of when he was in Iraq, he becomes very tense and panicky.  It was noted that he tries to avoid things about the war; if he is watching the news, he will turn it if it talks about Iraq.  On mental status examination the Veteran was cooperative.  There was no impairment in his thought process or communication.  He did not have delusions or hallucinations.  There was no inappropriate behavior noted.  He did not have thoughts of suicide or homicide.  He was able to maintain his personal hygiene.  There was no memory loss or impairment.  He had no obsessive or ritualistic behavior.  His rate and flow of speech was normal.  He did not appear depressed or anxious.  His diagnoses were insomnia and anxiety disorder, not otherwise specified.  His GAF score was 62.  The examiner opined that the interview with the Veteran was quite similar to the interview he had with him in September 2006, except that the Veteran gave him a better flavor of the level of combat that he faced in Iraq.  The examiner commented that he did not see evidence that the Veteran suffers from PTSD, but that his anxiety did appear to be worse than when he saw him previously.  The examiner noted that "this can be common in individuals who have suffered stressful situations who have difficulties talking about it."  The examiner also noted that the Veteran has been able to work full-time in his job as a dispatcher and his mental disorder is not causing any significant occupational problems.  He stated that the Veteran did describe insomnia and anxiety that would likely cause moderate problems in his social functioning.

An April 2008 Naval Medical Center record noted that the Veteran endorses symptoms consistent with PTSD as well as major depressive disorder, single episode, mild and anxiety disorder.  A GAF of 65 to 73 was assigned.  In addition, an outpatient treatment report by the Naval Medical Center dated in June 2008 shows mental status findings of the Veteran presenting as appropriately dressed and groomed, and no behavior or attitude abnormalities.  He had no disorientation and was oriented to person, place, time and situation.  There were no hallucinations.  His thought processes were not impaired and were logical, linear, and goal directed with appropriate attention skills.  His insight was intact, and his judgment was average.  His impulse control was within normal limits.  There were no obsessions, paranoid ideations, delusions or suicidal or homicidal ideations.  His speech was normal.  The assessment was chronic PTSD, major depression single episode moderate and anxiety disorder, not otherwise specified.  

In an August 13, 2008 VA PTSD clinical team intake evaluation, it was noted that the Veteran presented with hypervigilance, hyperarousal, irritability, avoidance, and depression.  He reported that he "worries a lot," his mind "wonders" and is very "active," especially at night.  He stated that he was not doing the best with his wife but they are trying to get along.  He stated that he does not like being around people or in crowds.  He sits with his back against the wall; noises startle him and he gets very tense and feels like he is having an "asthma attack."  He disclosed that his energy, concentration and desire to do activities for fun have decreased.  His appetite has increased as he has gained seventy pounds in two years.  On mental status examination he was adequately dressed and groomed.   His attitude and behavior was cooperative, friendly and polite.  He was oriented as to person, place and time.  His cognitive functioning was intact.  He had good memory and recall.  His mood was dysphoric and his affect was appropriate.  There was no suicidal or homicidal ideation present.  The rate and rhythm of his speech was normal and his thinking was coherent.  His insight was good and his judgment was intact.  He was diagnosed under Axis I with PTSD and major depressive disorder.  A GAF score of 55 was assigned.  A BDI [Beck Depression Inventory] score of 36, which is significant for moderate to severe symptoms of depression, was also assigned.

VA psychological testing in November 2008 noted maladaptive behavior including problems going to sleep, fatigue, lack of motivation, anhedonia, and intrusive thoughts of the military.  A GAF score of 55 was assigned.  A VA examination conducted in December 2008 reveals the Veteran reported that he had consistent outpatient care at VISTA clinic for most of the year and was started on Celexa for complaints of anxiety.  It was also indicated that at the clinic his diagnosis is PTSD.  The Veteran reported that his symptoms of anxiety were about as severe as they were two years ago but the frequency was increased up to four to five days a week.  Socially he stated that he is somewhat isolative.  He is married with young children; he does not have a lot of friends.  He still works for the fire department as a dispatcher.  He stated that he pretty much just goes to work and comes home.  He stated that he has called in sick to work six times in the last year because he felt he was just too anxious and "spun up" to handle going to work.  He stated that there are seven to eight days per month when he has the day off when he just needs to isolate and be by himself and does not get out of bed and does not do anything all day long, which caused conflict between him and his wife.  He complained of anxiety, difficulty sleeping, and a tendency to become ruminative.  He stated he has anxiety attacks three to four times a week and he gets moody.  He stated that he had nightmares from time to time and episodes where he just does not want to get out of bed.  He was being treated with Celexa and trazodone.  He also sees a social worker regularly for psychotherapy.

On examination the Veteran was pleasant and cooperative.  He demonstrated no impairment of thought process or communication, delusions or hallucinations.  There was no inappropriate behavior.  He was not suicidal or homicidal.  His hygiene was adequate.  He was oriented and there was no memory loss.  There was also no obsessive or ritualistic behavior but he did have obsessive thinking from time to time.  His speech was normal.  It was noted that he did not have full-blown panic attacks.  It was further noted that he had anxiety attacks three to four times a week.  He would get moody and anxiety is an ongoing problem.  He had no impairment of impulse control and he would sleep only about five hours a night and not always restful.   His diagnoses were anxiety disorder, not otherwise specified, with features of generalized anxiety disorder, panic disorder and PTSD.  His GAF was 60 and best past year was zero.  The examiner opined that the frequency of the Veteran's anxiety appears to be what is worsening.  The examiner commented that it concerns him that the Veteran has called in sick six times in the last year and he is finding that he has days where he does not get out of bed at all.  He further opined that there is a reduced reliability and productivity due to his anxiety disorder because he finds that it gets so bad sometimes that he actually has to call in sick and does not go in.  

An April 2009 VA outpatient psychiatry clinic report notes the Veteran stated that he noticed a change with taking citalopram, that it makes him a little calmer.  He stated that he still lacks energy and still has trouble getting motivated.  He also has intrusive thoughts and anhedonia.  He further stated that his depression is a major problem.  He stated he thinks a lot about needing to be prepared for death.  He also feels hopeless at time.  On mental status examination, he was alert, oriented, mood was depressed, affect a bit constricted, speech was clear, and he denied suicidal and homicidal ideations and psychosis.  The diagnoses were PTSD and major depressive disorder.  In a June 2009 VA outpatient psychiatry clinic note, it was noted that the Veteran stated that he was more depressed when he was taking the citalopram, and was feeling drugged.  He stated that he had bad thought, "suicidal[.]"  His medication was changed and he stated that he did not feel depressed on that medication, and feels it is calming him down.  He further stated that at bedtime he has gotten back into thinking a lot and it is harder to get to sleep.  He reported that he is going to night school and studying EMT [emergency medical trauma]; his working days are Thursday through Sunday.  On mental status examination he was alert, oriented, mood was fair, affect appropriate, speech was clear, he denied suicidal and homicidal ideations and psychosis.  His diagnoses were PTSD and major depressive disorder.  

VA mental disorders examination in July 2010 revealed that the examiner reviewed the claims folder as well as the Veteran's local VA record.  This examiner was the same one that conducted the December 2008 VA examination.  In this examination report he noted that the Veteran was receiving regular psychiatric treatment; he had been involved in cognitive behavioral therapy and was hoping to get involved in group therapy for depression.  He was also on psychotropic medications.  The Veteran complained of nervousness, anxiety, intrusive thoughts about being in combat.  He stated he gets panicky two to three times a month.  He is moody and often times his sleep is impaired.  He has difficulty tolerating crowds and he startles easily.  The Veteran stated that he has been more depressed, characterized by anhedonia, difficulty with concentration, and motivation to do things.  He stated that he continues to have daily symptoms of anxiety of a moderate severity.  He experiences a general sense of nervousness, he startles easily, he panics two to three times a month, is moody, has difficulty tolerating crowds, trouble sleeping at night and states at one point his psychiatric medicines were changed and he became suicidal.  Socially, he is married with two children.  He does not have any friends.  He is not involved in any community activities like church and stated that his wife is getting tired of his isolative behaviors.  He continues to work as a dispatcher for the fire department and states that his job performance has been adequate, but estimates calling in approximately forty hours in the last year due to feeling unable to work due to anxiety.  With regard to activities of daily living, he gets unnerved driving on the freeway when he has to drive near big trucks because the tire sounds on the pavement mimic the sounds of the rockets they use to be bombed with in Baghdad.  However, it was noted that he is capable of cooking, cleaning, doing laundry, bathing, dressing and feeding himself without any difficulty.

Objective examination findings reveal the Veteran was cooperative; he was dressed in his work uniform.  He had no impairment of thought process or communication, delusions or hallucinations, no inappropriate behavior, and his hygiene was adequate.  He was not suicidal or homicidal.  He was oriented.  There was no detection of memory loss, and no obsessive or ritualistic behavior.  His rate and flow of speech was normal.  The examiner noted that the Veteran does not have full panic attacks full, but he has panic-like attacks.  He tends to have a dysphoric mood and he clearly has problems with anxiety.  His impulse control for the most part is not impaired though sometimes he does startle easily and sleep is often times impaired with trouble falling and staying asleep.  The examiner diagnosed anxiety disorder not otherwise specified with features of generalized anxiety disorder, PTSD, and panic disorder and also major depressive disorder as diagnosed by his doctor for which he has been treated now for the last couple of years.  This is characterized by anhedonia, dysphoric mood, occasional suicidal ideation, difficulties with concentration and motivation.  The Veteran's GAF was 55, and best past year was zero.  The examiner noted that he was assigning a 55 to both the depression and to the anxiety problems.  

The examiner opined that the Veteran has a problem with chronic anxiety that has been going on for about six years.  He has daily symptoms and he requires continuous medication.  It does affect his marriage as well as his social life and he does appear more depressed than he did when he was last seen.  The examiner commented further that at this point, the Veteran is showing deficiencies in most areas including work.  He has called in a total of about a week in the last year.  He does not go to school.  His marriage is strained and he is not very involved with his children.  His mood does tend to be persistently dysphoric and his thinking and judgment are affected by anxiety and dysphoria.  

A.  Initial Compensable Evaluation for the Period Prior to October 15, 2007

Service connection was established for anxiety disorder not otherwise specified with insomnia (claimed as panic attacks and trouble sleeping) by rating decision dated in October 2006 and assigned a zero percent evaluation under 38 C.F.R. § 4.130, DC 9400 and the General Rating Formula for Mental Disorders.

Under this General Formula for Mental Disorders, a zero percent rating is assigned where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  In order to warrant the next higher rating of 10 percent the evidence must show that the Veteran's psychiatric disability is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  On VA examination in September 2006 the examiner diagnosed insomnia and anxiety disorder.  The Veteran had reported that while in Iraq he had trouble sleeping and he had what was referred to as panic attacks.  There was no indication that the Veteran's psychiatric disability interfered with occupational and social functioning or that he required continuous medication.  At the time of the examination the Veteran had been employed three years, and full-time as a dispatcher for the fire department.  It was noted in the examination report that he was able to function fully in his job and at home.  Mental status examination revealed no impairment of thought process or communication.  There were no delusions or hallucinations; nor was there inappropriate behavior.  He was alert and fully oriented.  While the Veteran did complain of panic attacks, overall he did not complain of depression and anxiety.  He did report that he had been prescribed Ambien when he was in Iraq, but there is no evidence that he was prescribed or required continuous medication for a psychiatric disability.  

In applying the regulatory criteria the Board is unable to find that the disability picture more nearly approximates the criteria for a compensable rating of 10 percent for the period prior to October 15, 2007.

B.  Increase Evaluation in Excess of 10 Percent for the
Period from October 15, 2007 to August 13, 2008

For the applicable period, the Veteran's psychiatric disability picture more nearly approximates the criteria for a rating of 10 percent.  VA examiner in October 2007 noted that the Veteran's anxiety appears to be worse than it was when he was examined in September 2006.  He assigned a GAF score of 62 which is indicative of some mild symptoms or some difficulty in social or occupational functioning, but generally functioning pretty well with some meaningful interpersonal relationships.  VA examiner opined that the Veteran's mental disorder did not cause any significant occupational problems, but the Veteran did describe insomnia and anxiety that the examiner felt would likely cause moderate problems in his social functioning.  Such level of impairment meets the criteria for a 10 percent disability rating.  

For the applicable period, the Veteran's psychiatric disability has not been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), in order to warrant the next higher rating of 30 percent.  The Board finds that the overall evidence warrants no more than a 10 percent disability rating which is assigned for the applicable period.

C.  Increase Evaluation in Excess of 30 Percent for the
Period from August 13, 2008 to Present 

For the applicable period, the evidence support that the Veteran's psychiatric disability picture more nearly approximates the criteria for the next higher rating of 50 percent.  Medical records from the  Naval Medical Center show diagnoses of anxiety, major depressive disorder and PTSD with a GAF score ranging from 65 to 73.  VA outpatient PTSD clinical team intake report shows depression, hypervigilance, irritability, avoidance behavior and a GAF score of 55.  He was also assessed with moderate to severe symptoms of depression.  GAF scores on psychological work-ups in August 2008 and November 2008 reflect moderate disability.  The December 2008 VA examination shows complaints of anxiety that had increased in frequency.  The examiner was concerned that the Veteran had called in sick six times in the last year and that he was finding that he had days where he did not get out of bed at all.  The examiner opined that there was reduced reliability and productivity due to his anxiety disorder because he finds that it gets so bad sometimes that he actually has to call in sick and does not go in.  The Board finds that for the applicable period the Veteran's psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity, which approximates the criteria for a 50 percent disability rating.  

Medical evidence from the June 18, 2009 VA treatment report reflects the Veteran had had suicidal thoughts.  It was noted that he was thinking a lot at bedtime and it has become harder to get to sleep.  He was diagnosed with PTSD and mild major depressive disorder and assigned a GAF of 55.  While it was noted that the Veteran's psychiatric symptoms had worsened since the previous examination in December 2008, the assigned GAF score was 55.  The examiner opined that the Veteran has a problem with anxiety, certainly chronic.  He expressed that it has been going on now for about six years; he has daily symptoms and requires continuous medication, which does seem to affect his marriage and his social life.  He further noted that the Veteran appears more depressed than when he last saw him.  He stated, "At this point, [the Veteran] is showing deficiencies in most areas including work; he has called in a total of about a week in the last year.  He does not go to school.  His marriage is strained and he is not very involved with his children.  His mood does tend to be persistently dysphoric.  His thinking and judgment are affected by anxiety and dysphoria."  While the Veteran did exhibit some increased symptoms, including suicidal ideation, he symptoms did not nearly approximate the criteria for a higher evaluation.  He was not suicidal or homicidal at the time of the examination.  He was well oriented, and there were no delusions or obsessive or ritualistic behaviors detected.  The GAF score reflects a moderate disability and this is reflected in the 50 percent rating.  Accordingly, a 50 percent rating is assigned for the period from August 13, 2008 to present. 

As noted, for the applicable period, the Veteran's psychiatric disability meets the criteria for a 50 percent disability rating as his psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity.  His psychiatric disability has not been manifested by symptoms that warrant the next higher evaluation of 70 percent.  The medical evidence does not show that he has occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  The Veteran's symptomatology as manifested during the stated period does not approximate the criteria for an increased rating to 70 percent.  The Veteran's psychiatric disability has not been manifested by total occupational and social impairment to warrant a rating of 100 percent.  The medical evidence of record does not support any such findings.

VI.  Other Considerations

A total disability rating based on individual unemployability(TDIU) is part of an increased disability rating claim when such claim is raised by the record; and that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  See e.g., Rice v. Shinseki, 22 Vet. App. at 447.  In the present case, the Veteran continues to work full time as a dispatcher (according to his testimony) and TDIU is not applicable.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran provided statements indicating that the symptomatology associated with his psychiatric disability is severe.

The Board acknowledges the Veteran's contentions; however, the Board finds the severity of the Veteran's service-connected disability is fully contemplated by the rating criteria.  There is nothing exceptional about the Veteran's service-connected disability.  The degree of disability exhibited is contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration. 38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Service connection for tension headaches is granted.

For the period prior to October 15, 2007, an initial compensable disability rating for an acquired psychiatric disability is denied.

For the period from October 15, 2007 to August 13, 2008, an increased disability rating in excess of 10 percent for an acquired psychiatric disability is denied.

A 50 percent disability rating for an acquired psychiatric disability to include anxiety, depression and PTSD, for the period from August 13, 2008 to present is allowed, subject to the regulations governing the award of monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


